Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Species Requirement
This application contains claims directed to the following patentably distinct species of the claimed invention: 
A method for preventing or treating hair loss, comprising administering, to a target
individual, an effective amount of a compound represented by Formula 1:
P-W-L1-M-A_ [Formula 1]
in which
P is a protein transduction domain (PTD);
W is a direct bond or includes at least one amino acid;
L1 is a linker;
M is a direct bond or a linker represented by Formula 2;
*-X-L2-* [Formula 2]
in which
* is a site where a bond is formed,
X is a cleavage site, and
L2 is a linker; and.
A is a drug for prevention or treatment of hair loss.

35 U.S.C. 121 to elect a single disclosed species with all variables defined for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claim 1, a minimum, is generic.

Applicant’s claims are drawn to a number of distinct species that require a separate search.  Such a search is a burden as each species much be considered independently and searched separately.  Therefore, it is required of the Applicants to submit a single disclosed species to which an initial examination on the merits may begin.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571)272-2064.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S HEARD/Primary Examiner, Art Unit 1654